Citation Nr: 0032739	
Decision Date: 12/15/00    Archive Date: 12/28/00

DOCKET NO.  97-20 197A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a skin disorder.

3.  Entitlement to a compensable evaluation for rotator cuff 
syndrome, left.

4.  Entitlement to a compensable evaluation for bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from August 1971 through 
August 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1996 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO denied entitlement to service connection for 
low back and skin disorders and a urethral stricture.  The RO 
also granted service connection for a left shoulder 
disability and bilateral hearing loss, both rated as non-
compensable.  The veteran perfected an appeal of that 
decision.

In May 1997 the RO proposed to sever service connection for 
bilateral hearing loss on the basis that June and 
December1996 rating decisions were clearly and unmistakably 
erroneous in granting the benefit.  The RO notified the 
veteran of the proposed severance in June 1997 and he was 
given an opportunity to respond.  There is no documentation 
of record indicating that the RO received a timely response 
from the veteran.  Accordingly, in a January 1999 rating 
decision the RO severed service connection effective March 
31, 1999.  38 C.F.R. § 3.105(d) (2000).  The veteran was 
informed of this adverse determination, as well as his 
procedural and appellate rights, but did not respond.  The 
Board finds, therefore, that the issue of the veteran's 
entitlement to service connection for bilateral hearing loss 
is not within its jurisdiction.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 20.200 (2000).  The issue of the veteran's 
entitlement to a compensable rating prior to the effective 
date of the severance apparently remains in contention.

In a May 2000 supplemental statement of the case the RO 
granted service connection for urethral stricture and 
assigned a non-compensable rating for the disorder.  The 
grant of service connection for urethral stricture 
constitutes a full award of the benefit sought on appeal with 
respect to that issue, and the Board finds that the issue of 
entitlement to service connection for urethral stricture is 
no longer within its purview.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997).

The issues of entitlement to service connection for a low 
back disorder and a skin disorder, and entitlement to a 
compensable evaluation for a left shoulder disability will be 
addressed in the remand portion of this decision.  


FINDING OF FACT

The medical evidence shows that the veteran's hearing acuity 
has been within normal limits since his separation from 
service.


CONCLUSION OF LAW

The criteria for entitlement to a compensable disability 
rating for bilateral hearing loss were not met prior to the 
effective date of the severance of service connection.  
38 U.S.C.A. §§ 1155, 5107 (West 1991), as amended by The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. § 4.85, Diagnostic Code 6100 
(2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

A review of the veteran's service medical records reveals 
normal hearing at his entrance into service, during service, 
and on separation from service.  Apparently based on the 
results of another veteran's separation examination, in the 
June 1996 rating decision the RO granted service connection 
for bilateral hearing loss.  The RO subsequently provided the 
veteran a VA audiometric examination in May 1997, which 
revealed puretone thresholds of four and five decibels, 
respectively, and speech discrimination ability of 
100 percent bilaterally, which the examiner described as 
normal.  Based on the May 1997 findings, the RO severed 
service connection for bilateral hearing loss.

The Board notes that pursuant to recently enacted 
legislation, which will be discussed more fully below, VA has 
a duty to notify the veteran of the evidence needed to 
substantiate his claim and to assist the veteran in obtaining 
such evidence if a reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  In light of the overwhelming evidence 
showing that the original grant of service connection for 
hearing loss was erroneous, and his failure to designate any 
evidence to the contrary, the Board finds that no further 
assistance to the veteran would aid him in substantiating the 
claim.  

Evaluations of bilateral defective hearing range from non-
compensable to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level 
measured by puretone audiometry tests in the frequencies of 
1000, 2000, 3000, and 4000 cycles per second (Hertz).  A non-
compensable rating is assigned for bilateral defective 
hearing where the puretone threshold average in one ear is 
four decibels, with speech recognition ability of 100 percent 
correct (level I) and, in the other ear, the puretone 
threshold average is five decibels, with speech recognition 
ability of 100 percent correct (level I).  38 C.F.R. § 4.85, 
Diagnostic Code 6100.  The Board has determined, therefore, 
that the preponderance of the evidence is against the appeal 
to establish entitlement to a compensable disability rating 
for bilateral hearing loss prior to the effective date of the 
severance of service connection.  Fenderson v. West, 12 Vet. 
App. 119 (1999) (in adjudicating the appeal of the rating 
initially assigned with the grant of service connection, the 
Board must consider the applicability of staged ratings 
during the pendency of the appeal).


ORDER

The appeal to establish entitlement to a compensable 
disability rating for bilateral hearing loss is denied.  



REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law, a remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  In addition, because the RO 
has not yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.  For these reasons a remand is 
required.  

In accordance with the revised statute, VA has a duty to 
notify the veteran of the evidence needed to substantiate his 
claim.  VA also has a duty to assist the veteran in obtaining 
such evidence, including obtaining private records, if a 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  In the case of a claim for 
compensation benefits, the duty to assist also includes 
obtaining the veteran's service medical records and other 
records pertaining to service; records of relevant treatment 
at VA facilities, or provided at the expense of VA; and any 
other relevant records held by any Federal department or 
agency identified by the veteran.  If VA is unable to obtain 
records identified by the veteran, VA must notify him of the 
identity of the records that were not obtained, explain the 
efforts to obtain the records, and describe any further 
action to be taken to obtain the records.

Also in the case of a claim for disability compensation, the 
duty to assist includes providing a medical examination or 
obtaining a medical opinion if such an examination or opinion 
is necessary to make a decision on the claim.  An examination 
is deemed "necessary" if the evidence of record (lay or 
medical) includes competent evidence that the veteran has a 
current disability, or persistent or recurrent symptoms of 
disability, and indicates that the disability or symptoms may 
be associated with active service, but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d), as amended by The Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).

A review of the veteran's service medical records show 
treatment for and diagnoses of muscle strain, lower lumbar 
strain, and muscle spasm in November 1993, November 1994, and 
July 1995, respectively.  The April 1995 separation 
examination revealed a normal musculoskeletal system, 
although he sought treatment in July 1995 for complaints of 
back pain.  The RO provided him a VA examination in January 
1996, at which time he reported that although he had strained 
his back during service, he was then without any symptoms.  
The physical examination revealed no abnormalities, and the 
examiner provided a diagnosis of a history of acute back 
strain.  The veteran has not, however, been asked to submit 
evidence showing that he currently has a low back disorder 
that is related to service.

The service medical records also reveal that the veteran 
received treatment for various skin disorders during service.  
Examination in January 1996 showed that the skin was clear 
and no diagnosis was provided.  Subsequent to the January 
1996 examination, however, the veteran reported that he had 
recently undergone surgery for removal of a skin lesion on 
his face.  The veteran was not asked to submit the records of 
that treatment, nor has he been notified of the evidence 
needed to substantiate his claim.

The veteran received treatment for left shoulder pain while 
in service, based on which the RO granted service connection 
for rotator cuff syndrome of the left shoulder.  On the 
veteran's April 1995 separation examination the examiner 
found decreased strength in the left shoulder.  Although the 
January 1996 examination indicated that the disorder was then 
asymptomatic, the veteran has not been asked to provide 
evidence relevant to his appeal of the assigned rating.  

Accordingly, these issues are remanded to the RO for the 
following development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully 
completed.  For further guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer to 
VBA Fast Letter 00-87 (November 17, 2000), 
as well as any pertinent formal or 
informal guidance that is subsequently 
provided by the Department, including, 
among others things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

2.  Specifically, the RO should obtain 
the names and addresses of all medical 
care providers, inpatient and outpatient, 
VA and private, who treated the veteran 
for a low back, left shoulder, or skin 
disorder since his separation from 
service.  After securing any necessary 
release, the RO should obtain copies of 
such records that are not in file.

3.  The RO should provide the veteran 
with a VA orthopedic examination in order 
to document the current severity of the 
left shoulder disability.  The claims 
file and a copy of this remand should be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination, and its receipt and review 
should be acknowledged in the examination 
report.  The examination should include 
any diagnostic tests or studies, 
including X-ray studies, that are deemed 
necessary for an accurate assessment, and 
the examiner should review the results of 
any testing prior to completion of the 
report.

The examiner should conduct a thorough 
examination of the left shoulder and 
provide a diagnosis for any pathology 
found.  In examining the left shoulder 
the examiner should document any 
limitation of motion, including any 
specific limitation of motion due to 
pain.  The examiner should also describe 
any functional loss pertaining to the 
left shoulder, including the inability to 
perform normal working movements of the 
joint with normal excursion, strength, 
speed, coordination, and endurance.  The 
examiner should also be asked to evaluate 
any functional loss due to pain or 
weakness, and to document all objective 
evidence of those symptoms, including 
muscle atrophy.  In addition, the 
examiner should provide an opinion on the 
degree of any functional loss that is 
likely to result from a flare-up of 
symptoms or on extended use and not limit 
his/her evaluation of disability to a 
point in time when the symptoms are 
quiescent.  The examiner should also 
document, to the extent possible, the 
frequency and duration of exacerbations 
of symptoms.  The examiner should also be 
asked to provide an opinion on whether 
the veteran's complaints of pain and any 
demonstrated limitation of motion are 
supported by the objective evidence of 
shoulder pathology.  The examiner should 
provide the complete rationale for all 
opinions given.

4.  The veteran should also be afforded a 
VA dermatology examination in order to 
determine whether he currently has a skin 
disorder that is related to service.  The 
claims file and a copy of this remand 
should be made available to and be 
reviewed by the examiner in conjunction 
with the examination, and its receipt and 
review should be acknowledged in the 
examination report.  The examination 
should include any diagnostic tests or 
studies that are deemed necessary for an 
accurate assessment, and the examiner 
should review the results of any testing 
prior to completion of the report.

The examiner should conduct a thorough 
dermatology examination and provide a 
diagnosis for any pathology found.  The 
examiner should also provide an opinion 
on whether any currently diagnosed skin 
disorder is etiologically related to the 
symptoms documented in the service 
medical records.  The examiner should 
provide the rationale for his/her 
opinion.

5.  The RO should then review the claims 
file to ensure that all of the required 
notices have been sent to the veteran, 
that all available evidence designated by 
the veteran has been obtained, and that 
the veteran has been notified of any 
evidence that could not be obtained.  The 
RO should also ensure that all of the 
above requested development has been 
completed.  In particular, the RO should 
ensure that the requested examinations 
and opinions are in complete compliance 
with the directives of this remand and, 
if they are not, the RO should take 
corrective action.  See Stegall v. West, 
11 Vet. App. 268 (1998).

6.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, 
including any additional examinations, 
the RO should re-adjudicate the claims 
for service connection for low back and 
skin disorders and the appeal of the 
rating assigned for the left shoulder 
disability.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
that contains notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	N. W. Fabian
	Acting Veteran's Law Judge 
	Board of Veterans' Appeals

 



